Title: To John Adams from Samuel Swift, 13 March 1775
From: Swift, Samuel
To: Adams, John


     
      
       13th. March 75
      
      Trusty and well Beloved
     
     I have Read a specimen of Nov Anglus as of this day and am not a little in Raptures with it, should have Rejoyced if Edes & Gill had began and finished this days paper with his masterly performance, which I hope in God may be continued for the Edification of the Good people for whose Good it was designed and as this is Something of a leasure time may we go on.
     God will prosper his endeavours. It is beyond the limits of a Contracted Letter to descend to particulars. Suffice it then that I only particularly mention one vizt. “nor was any provision ever made until the Reign of Henry 8th. for trying treasons abroad and the Acts of that Reign were made on purpose to catch Cardinal Pole” well observd. and that Act being many years prior to Any of these Colonies who now join (and thank God they all join) to Save themselves from impending Ruin. Those Colonies could not then be in Contemplation. The Remarks of N. Anglus upon Massachusetensis of Janry 16th. are health to my Navil and Marrow to my bones. His other demonstrations Relative to the delusive pretensions of Massa. is to the well pleasing of Thousands.
     No man is Corn for himself, the publick have a Claim to the Gifts of N. Anglus, may nothing but death the common Lot of all men prevent his progress, and as Moses Guided under God the Israelites of Old so let N. Anglus guide direct and Stear this our New English Israel, and to a mind formd like that of N. Anglus it carrys a Reward with it that only the truly Generous soul can Rightly Concieve of. As I am in a Measure Confin’d Should you See this worthy Cityzen N.A. before I do, press him on to his duty for the sake of a most Loyal and dutiful people who are ill used and Abused by those who are called but misscall’d the Lords Anointed. His path shall Shine more and more.
     There is a party, Devil-drove who now begin to be hagar ey’d and who have Recourse to all that is Hellishly Artful, in order to keep their heads above water and cannot do it neither, for if their infernal Lyes Should Chance to Obtain Credence for 24th hours it is 12 more than Usual. Let Nov Anglus neither eat nor drink til he has slain Paul.
     I percieve that at our Town Meeting this day had, Our Respective officers are as before, except the Torys, with Whom short work was made. You’l see this days papers, in which you’l find Sundry Good peices of Speculation. Massa. may Cavil but not Argue that the Acts i.e. all the Acts of Henry the 8th. were made &c but no matter give him Rope and he’l hang himself, which ought to have been done years ago had he been worth hanging. It is Reported that the Gentlemen of the Sword try to pick a Quarel within the Gates of the City, tho perhaps they would not Attempt it a Greatways without e’m; as to the desolution of P——t there are various Conjectures. If you should by Chance see N. Anglus before me Greet him thrice heartily in behalf of your most affectionate friend And hum Sert. at Comd.,
     
      Saml. Swift
     
    